            Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:20-CR-00175-DAD-BAM
12                                  Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                            v.                            AND ORDER
14   JUAN COMPARAN-GUZMAN, ET AL.                           DATE: October 28, 2020
                                                            TIME: 1:00 p.m.
15                                  Defendants.             COURT: Hon. Barbara A. McAuliffe
16

17
             The United States of America, by and through MCGREGOR W. SCOTT, United States Attorney,
18
     and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendants, by and through
19
     their respective attorneys of record, hereby stipulate to continue the status conference in this case from
20
     October 28 2020 until March 17, 2021 at 1:00 p.m and for such time between those dates be excluded from
21
     the calculation as to the time within which the defendants should be tried.
22
             On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern
23
     District of California until further notice. This General Order was entered to address public health concerns
24
     related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
25
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
26
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a date
27
     after May 1, 2021.1
28
             1
              A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of
       STIPULATION REGARDING EXCLUDABLE TIME            1
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 2 of 6


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27

28 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will impact
   court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 3 of 6


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.     By previous order, this matter was set for a status conference on October 28, 2020.

 9          2.     By this stipulation, the parties now move to continue the status conference until March

10 17, 2021, and to exclude time between October 28, 2020, and March 17, 2021, under Local Code T4.

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                 a)      The discovery associated with this case includes case includes voluminous

13          investigative reports, wire interceptions recordings and electronic messages, precise location

14          information data, totaling thousands of pages of discovery and several gigabytes of electronic

15          data. The government has produced approximately five hundred pages of reports so far, and

16          anticipates producing the additional discovery in the coming weeks and on an ongoing basis.

17                 b)      Counsel for defendants desire additional time to review discovery and to confer

18          with their respective clients regarding a potential resolution of this matter.

19                 c)      Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                 d)      The government does not object to the continuance.

23                 e)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 4 of 6


 1          et seq., within which trial must commence, the time period of October 28, 2020 to March 17,

 2          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 4          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5          interest of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10

11
     Dated: October 20, 2020                                  MCGREGOR W. SCOTT
12                                                            United States Attorney
13
                                                              /s/ KATHLEEN A.
14                                                            SERVATIUS
                                                              KATHLEEN A. SERVATIUS
15                                                            Assistant United States Attorney
16

17   Dated: October 20, 2020                                  /s/ Anthony P. Capozzi
                                                              Anthony P. Capozzi
18
                                                              Counsel for Defendant
19                                                            Juan Alejandro Comparan-
                                                              Guzman
20
21
     Dated: October 20, 2020                                  /s/ Victor Manuel Chavez
22                                                            Victor Manuel Chavez
                                                              Counsel for Defendant
23                                                            Quintin Jeuh Carlos-Banuelos
24

25
     Dated: October 20, 2020                                  /s/ John Frederick Garland
26
                                                              John Frederick Garland
27                                                            Counsel for Defendant
                                                              Francisco Ramirez
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 5 of 6

     Dated: October 20, 2020                     /s/ Steven Leon Crawford
 1                                               Steven Leon Crawford
                                                 Counsel for Defendant
 2
                                                 Lorena Ramirez
 3

 4
     Dated: October 20, 2020                     /s/ John Alan Meyer
 5                                               John Lana Meyer
                                                 Counsel for Defendant
 6                                               Christina Maria Nino
 7

 8
     Dated: October 20, 2020                     /s/ Carrie C. McCreary
 9                                               Carrie C. McCreary
                                                 Counsel for Defendant
10
                                                 Anna Concepcion Jimenez-
11                                               Ambriz

12
     Dated: October 20, 2020                     /s/ Barbara Hope O’Neill
13                                               Barbara Hope O’Neill
                                                 Counsel for Defendant
14                                               Rafael Zaragoza
15

16   Dated: October 20, 2020                     /s/ Robert Lamanuzzi
17                                               Robert Lamanuzzi
                                                 Counsel for Defendant
18                                               Carol Maldonado Vasquez

19

20
     Dated: October 20, 2020                     /s/ Carol Ann Moses
21                                               Carol Ann Moses
                                                 Counsel for Defendant
22                                               Rita Anne-Marie Louis
23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   5
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00175-DAD-BAM Document 95 Filed 10/21/20 Page 6 of 6

                                                ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from October 28, 2020 to March 17,

 3 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

 4 U.S.C.§ 3161(h)(7)(A), B(iv).

 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:    October 21, 2020                       /s/ Barbara   A. McAuliffe         _
                                                  UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         6
30    PERIODS UNDER SPEEDY TRIAL ACT
